DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 05/04/2022 have been entered and carefully considered with respect to claims 1 – 5 and 8 - 16, which are pending in this application. By this Amendment, claims 1, 14 and 15 are amended, and claims 6 - 7 remain canceled. New claim 16 has been added. No new subject matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 16 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 9 - 14:
	Applicant submits that Claim 1 is patentable and requests withdrawal of the rejection. 
To the extent that independent Claims 14 and 15 recite features similar to the above-noted features of Claim 1, Applicant submits that Claims 14 and 15 are patentable for at least reasons similar to those discussed above with respect to Claim 1. 
  	Applicant submits also that dependent Claims 2 - 5 and 8 - 13 are patentable due to their respective dependencies, as well as for their additional features. New dependent Claim 16 depends from independent Claim 1, which Applicant deems to be allowable at least based on its dependency from the allowable independent claim, and further in view of the additional features recited therein. For13 at least these reasons, Applicant requests consideration and allowance of new Claim 16. 
  	In view of the above, reconsideration and allowance of this application are now believed to be in order, and such actions are hereby solicited. 
 Response to Applicant’s arguments
Examiner does not ascribe to Applicant’s line of reasoning and maintains the rejection after reconsideration in light of the current amendments and the arguments presented therewith.
Applicant alleges that, by this Amendment, Claims 1, 14, and 15 are amended for clarity, with support for the amendments found in Applicant's Specification as originally filed. (See, e.g., Specification, FIG. 25 and [0363], [0367]-[0372].)
However, those features are found not to represent distinguishing features that give patentable weight to the limitations of the respective claims. 
 	Indeed, the features: “determining a motion vector of the current block by changing the base motion vector according using an offset, wherein the offset has a size corresponding to a variation distance indicated by the first information, and a sign of the offset corresponds to a variation direction indicated by the second information,” is not novel to the disclosures of the cited references. (See Li, Par. 0068: motion vector in the co-located block is scaled based on POC distances; See also Par. 0132: compensation of temporal distance differences; Pars. 0136 and 071: motion vector scaling performed to compensate distance differences, e.g., temporal distances; See further, Lee, Pars. 0101, 0126 and Fig. 11A: motion vector generated based on a temporal distance as motion vector predictor candidate; See also Pars. 0127, 0149 and disclosure in Claim 3 of Lee; - Lee teaches obtaining, from a bitstream, first information indicating one of a plurality of variation distances and second information indicating one of a plurality of variation directions; (See Lee, Par. 0043 and and Par. 0104 as cited above; and Par. 0158: information is encoded and included in a bitstream in order to specify a motion vector predictor candidate used to predict a motion vector of a current block from among a plurality of motion vector predictor candidates; - such information can be information indicating selected motion vector and information indicating variation distance and a variation direction for changing motion vector; See also disclosure in Claim 5 of Lee)) wherein the plurality of variation directions are differentiated from each other according to one of an x-axis direction and a y-axis direction, and one of a positive direction and a negative direction. (See again Li, Par. 0068, Par. 0132 and Pars. 0136 and 071 as cited above; See further, Lee, Pars. 0101, 0126 and Fig. 11A; Pars. 0127, 0149 and disclosure in Claim 3 of Lee)
Independent claims 1, 14 and 15 are thus not patentable for the reasons provided below in the 103 rejection section. Dependent claims 2 – 5, 8 – 13, and 16 are not either patentable, also as explained below..  
  	Thus, the spirit of the claimed invention is in fact captured from the combination of the cited references.  	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows, under the grounds of rejection, as detailed below.  
 	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 
8.	Claims 1 – 5, 8 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200045335 A1), hereinafter “Lee,” in view of Li et al. (US 20160286229 A1), hereinafter “Li,” and further view of Li et al. (US 20100316118 A1), hereinafter “Li_6118.”

	In regard to claim 1, Lee discloses: a method of decoding motion information, (See Lee, Abstract, lines 1 – 2: method and apparatus for encoding and decoding a motion vector of a current block) the method comprising:
 	obtaining, from a bitstream, first information indicating one of a plurality of variation distances and second information indicating one of a plurality of variation directions; (See Lee, Par. 0104: motion vector predictor candidates is encoded and is inserted into a bitstream including information indicating the selected base motion vector and information indicating a variation distance and a variation direction for changing the base motion vector. (Lee, Par. 0043: image data encoder 130 outputs a bitstream; Pars. 0104 and 0158: information is encoded and included in a bitstream in order to specify a motion vector predictor candidate used to predict a motion vector of a current block from among a plurality of motion vector predictor candidates; - such information can be information indicating selected motion vector and information indicating variation distance and a variation direction for changing motion vector; See also disclosure in Claim 5 of Lee))
 	determining a first group of motion vector candidates by using at least one motion vector of at least one neighboring block among a spatial neighboring block and a temporal neighboring block related to a current block; (See Lee, Abstract, lines 6 – 8: determining a first motion vector predictor candidate from among a plurality of motion vector predictor candidates (plurality of motion vector predictor candidates forming a first group)) by using at least one motion vector among a spatial neighboring block (See Lee, Disclosure in Claim 1: motion vector predictor candidate as motion vector of a collocated block to the current block (i.e., spatial neighboring block); predictor candidates as motion vectors of neighboring blocks of the current block) and a temporal neighboring block related to a current block; (See Lee, Pars. 0101, 0126 and Fig. 11A: motion vector generated based on a temporal distance as motion vector predictor candidate; See also Pars. 0127, 0149 and disclosure in Claim 3 of Lee)
Lee is not specific about:
 	determining a second group of base motion vector candidates according to a result of template matching or bilateral matching based on the motion vector candidates included in the first group; 
 	selecting a base motion vector corresponding to the current block from the second group; and determining a motion vector of the current block by changing the base motion vector according using an offset, wherein the offset has a size corresponding to a variation distance indicated by the first information, and a sign of the offset corresponds to a variation direction indicated by the second information,Appln. No.: 16/960,588 
 	wherein the plurality of variation directions are differentiated from each other according to one of an x-axis direction and a y-axis direction, and one of a positive direction and a negative direction, and 
 	wherein the plurality of variation distances correspond to a value of power of 2.  
	However, Li teaches: 
determining a second group of base motion vector candidates according to a result of template matching or bilateral matching based on  (See Li, Figs. 8 and 10: example of template matching based decoder side motion vector derivation (DMVD) and of bilateral matching based motion vector based on matching derivation; See also Pars. 0044, 0067 and 0089: video decoder 30 may select a template matching motion information derivation mode; selection process of candidate motion vector based on template matching; Par. 0132: potential motion vector candidate associated with a neighboring block to form candidates for groups) 
selecting a base motion vector corresponding to the current block from the second group; (See Li, Par. 0007 and Par. 0044: video coder may select a motion vector candidate in a list of motion vector candidates; Pars. 0088 and 0089: video decoder 30 may determine motion vector from the candidate list; video decoder 30 may select a template matching motion information derivation mode in selecting a candidate motion vector) and 
determining a motion vector of the current block by changing the base motion vector according using an offset, wherein the offset has a size corresponding to a variation distance indicated by the first information, and a sign of the offset corresponds to a variation direction indicated by the second information, (See Li, Par. 0068: motion vector in the co-located block is scaled based on POC distances; See also Par. 0132: compensation of temporal distance differences; Pars. 0136 and 071: motion vector scaling performed to compensate distance differences, e.g., temporal distances; See further, Lee, Pars. 0101, 0126 and Fig. 11A: motion vector generated based on a temporal distance as motion vector predictor candidate; See also Pars. 0127, 0149 and disclosure in Claim 3 of Lee; - Lee teaches obtaining, from a bitstream, first information indicating one of a plurality of variation distances and second information indicating one of a plurality of variation directions; (See Lee, Par. 0043 and and Par. 0104 as cited above; and Par. 0158: information is encoded and included in a bitstream in order to specify a motion vector predictor candidate used to predict a motion vector of a current block from among a plurality of motion vector predictor candidates; - such information can be information indicating selected motion vector and information indicating variation distance and a variation direction for changing motion vector; See also disclosure in Claim 5 of Lee))
wherein the plurality of variation directions are differentiated from each other according to one of an x-axis direction and a y-axis direction, and one of a positive direction and a negative direction. (See again Li, Par. 0068, Par. 0132 and Pars. 0136 and 071 as cited above; See further, Lee, Pars. 0101, 0126 and Fig. 11A; Pars. 0127, 0149 and disclosure in Claim 3 of Lee)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lee and Li, before him/her, to combining the capabilities of both references to implement a method of decoding motion information, with the advantage of representing motion information with a small number of bits, and to signal further accurate motion information with a small number of bits. (See Lee Par. 0101)
	The combination of the above cited references is not specific about the feature: the first information indicating a plurality of variation distances that correspond to a value of power of 2.”
	Nonetheless, the concept of indicating information in terms of value of power of 2 is taught by Li_6118. (Pars. 0031, and 0045: encoding rate for mvd values equal to powers of 2 selectively collected; Selectively collecting actual encoding rate for mvd values equal to powers of 2; variation distances can relate motion vector difference, (i.e., mvd))    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Li, and Li_6118, before him/her, to combining the capabilities of both references to implement a method of decoding motion information, with the advantage of representing motion information with a small number of bits, and to signal further accurate motion information with a small number of bits. (See Lee Par. 0101, and Li_6118, Pars. 0031, and 0045)
	In regard to claim 2, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 1, wherein the determining of the second group comprises: calculating a distortion value of (See Li, Par. 0107: distortion analysis; derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection) according to the result of template matching or bilateral matching; (See again Li Par. 0107 as cited above in regard to template matching or bilateral matching) and determining the second group including at least some of motion vector candidates selected based on the calculated distortion value among the motion vector candidates included in the first group. (See Li Par. 0180 in regard to matching cost of traditional DMVD techniques considering distortion); - The additional feature of claim 2 with respect to Claim1 could be derived in a straightforward way from the feature disclosed in Lee, of selectively excluding at least one predicted motion vector candidate among all candidates of the predicted motion vector by using the actual motion vector difference and a predetermined evaluation function as indicated in Lee, and the feature disclosed in Li wherein it may be configured to determine which of candidate motion vectors results in a best match between a template and a co-located template as explained in Li).
	In regard to claim 3, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 1, wherein the determining of the second group comprises determining the second group of the base motion vector candidates by changing (The additional feature of claim 3 with respect to Claim 1 corresponds to an element which could be conceived of and simply added from the feature disclosed in Lee wherein a predetermined predicted motion vector candidate can be selectively excluded from all candidates of the predicted motion vector by comparing the actual motion vector difference with a virtual motion vector difference calculated for each of all the candidates as depicted in Lee, and could, be achieved by a person skilled in the art through a simple design change; See also rationale in Claim 1 in regard to change through template matching or bilateral matching).

	In regard to claim 4, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 1, further comprising, when a difference between a first base motion vector candidate and a second base motion vector candidate among the base motion vector candidates included in the second group is equal to or smaller than a pre-set value, excluding the second base motion vector candidate from the second group. (Claim 4 results by addition to Claim 1 of a feature that could be derived from the feature disclosed in Lee wherein, if a difference between a virtual motion vector based on MVP1 and a virtual motion vector generated by subtraction of another prediction motion vector candidate is smaller than the actual motion vector difference, MVP1 cannot be used to predict a motion vector of the current block as depicted in Lee).
	In regard to claim 5, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 1, further comprising: changing the motion vector of the current block according to the result of template matching or bilateral matching; and3AMENDMENT UNDER 37 C.F.R. § . I 1 1Attorney Docket No.: Q244035 Appln. No.: 16/960,588reconstructing the current block based on the changed motion vector of the current block. (The additional feature added to Claim 1 to make up Claim 5 could be easily derived from the feature disclosed in Li, wherein one or more a along candidates of a candidate list can be used as an initial motion vector in a motion information derivation process (for example, bilateral matching, template matching, or the like) as disclosed in Li).

 	In regard to claims 6 - 7, the claims are cancelled and no longer under analysis.
	In regard to claim 8, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 1, wherein the plurality of variation distances or the plurality of variation directions corresponding to the current block are determined differently from a plurality of variation distances or a plurality of variation directions corresponding to a previous block. (The additional feature added to Claim 7, to make up Claim 8 corresponds to an element which could be conceived of and simply added from the feature disclosed in Li, wherein a video coder can determine different reference indices and/or motion vectors for each of 8x8 sub-PUs, and could be achieved by a person skilled in the art through a simple design change).
	In regard to claim 9, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 7, wherein variation distances of at least one variation distance candidate in an x-axis direction and y-axis direction among the plurality of variation distance candidates are different from each other. (See again rationales used in rejection of claims 6 – 8, applied here, mutatis mutandis to variation distance candidate in an x-axis direction and y-axis direction among the plurality of variation distance candidates) 	In regard to claim 10, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 9, wherein, among the plurality of variation distances, an interval between a distance of a first variation distance in the x-axis direction and a distance of a second variation distance in the x-axis direction and an interval between a distance of the first variation distance in the y-axis direction and a distance of the second variation distance in the y-axis direction are different from each other. (See again rationales used in rejection of Claim 9, applied here, mutatis mutandis to variation distance candidate in an x-axis direction and y-axis direction among the plurality of variation distance candidates, as a skilled person in the art would know to apply to the constraints described here in the instant claim limitations; - The additional feature of Claim 10 could be derived from the weighting factor, disclosed in Li, which may be signaled or predefined in a refinement part of the motion vector as disclosed in Li)

In regard to claim 11, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 1, further comprising: determining whether to change the motion vector of the current block; when it is determined to change the motion vector of the current block, excluding at least some of variation distances among the plurality of variation distances; and determining a variation distance corresponding to the obtained first information among remaining variation distances for changing the base motion vector. (Claim 11 derives from Claim 7 by addition of a feature that corresponds to an element which could be conceived of and simply added from the features disclosed in Li wherein; See also rationales applied to rejection of Claim 1 and Claim 5).
	In regard to claim 12, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 1, wherein the determining of the motion vector of the current block comprises: obtaining information about a prediction direction of the current block; when the prediction direction indicates bi-direction, changing one of a base motion vector in a first uni-direction and a base motion vector in a second uni-direction according to the variation distance and the variation direction; and determining the motion vector of the current block, based on a base motion vector changed according to the variation distance and variation direction, and a base motion vector not changed according to the variation distance and variation direction. (The additional feature of claim 12 could be derived by a skilled person in the art from the feature disclosed in Lee, wherein the step of determining the predicted motion vector comprises adding an actual motion vector difference to the determined predicted motion vector candidates as disclosed in Lee, and the feature disclosed in Li, wherein, for each pair of candidates that are in the candidate list and have necessary motion information, bidirectional combined motion vector candidates are derived by a combination of the motion vector of a first candidate and the motion vector of a second candidate, as disclosed in Li; See also Par. 0064: uni-predictive set of motion information; Par. 0092: uni-directional prediction (P mode); Par. 0195: uni-predictive set of motion information),
	In regard to claim 13, the combination of Lee, Li, and Li_6118 discloses: the decoding method of claim 12, further comprising, when the base motion vector of the current block is the base motion vector in the first uni-direction, determining the base motion vector in the second uni-direction based on the base motion vector of the first uni-direction. (Claim 13 derives from Claim 12 to which is appended an additional feature which could be derived from the mirror-based bidirectional MV derivation, disclosed in Li, Fig. 9 and Par. 0164; See also Par. 0064: uni-predictive set of motion information; Par. 0092: uni-directional prediction (P mode); Par. 0195: uni-predictive set of motion information, including one motion vector and its reference index)    

	In regard to claim 14, the references cited in the rationale applied to rejection of Claim 1 also teaches an apparatus for decoding motion information, the apparatus comprising: 5at least one processor configured to: obtain, from a bitstream, first information indicating one of a plurality of variation distances and second information indicating one of a plurality of variation directions; determine a first group of motion vector candidates by using at least one motion vector of at least one neighboring block among a spatial neighboring block and a temporal neighboring block related to a current block; determine a second group of base motion vector candidates according to a result of template matching or bilateral matching based on the motion vector candidates included in the first group; select a base motion vector corresponding to the current block from the second group; and determine a motion vector of the current block by changing the base motion vector using an offset, wherein the offset has a size corresponding to a variation distance indicated by the first information, and a sign of the offset corresponds to a variation direction indicated by the second information, wherein the plurality of variation directions are differentiated from each other according to one of an x-axis direction and a y-axis direction, and one of a positive direction and a negative direction, and wherein the plurality of variation distances correspond to a value of power of 2. (See rationale applied to rejection of Claim 1 as analyzed above) 
	In regard to claim 15, the claim discloses a method of encoding motion information, (See Lee, Abstract, lines 1 – 2: method and apparatus for encoding and decoding a motion vector of a current block) the method comprising: determining a first group of motion vector candidates by using at least one motion vector of at least one neighboring block among a spatial neighboring block and a temporal neighboring block related to a current block; (See rationale applied to rejection of Claim 1 as analyzed above, for corresponding citations to meet current limitation) determining a second group of base motion vector candidates according to a result of template matching or bilateral matching based on the motion vector candidates included in the first group; selecting a base motion vector corresponding to the current block from the second group; (See again rationale applied to rejection of Claim 1 as analyzed above, for corresponding citations to meet current limitation; - The encoding method disclosed herein being the counterpart of the decoding method of Claim 1) and generating a bitstream (See Lee, Par. 0043: image data encoder 130 outputs a bitstream; Par. 0104: motion vector predictor candidates is encoded and is inserted into a bitstream) indicating the selected base motion vector, first information indicating one of a plurality of variation distances and second information indicating one of a plurality of variation directions, wherein an offset between the selected base motion vector and a motion vector of the current block has a size corresponding to a variation distance indicated by the first information, and a sign of the offset corresponds to a variation direction indicated by the second information (See Lee, Par. 0043: image data encoder 130 outputs a bitstream; Pars. 0104 and 0158: information is encoded and included in a bitstream in order to specify a motion vector predictor candidate used to predict a motion vector of a current block from among a plurality of motion vector predictor candidates; - such information can be information indicating selected motion vector and information indicating variation distance and a variation direction for changing motion vector; See also disclosure in Claim 5 of Lee; See further rationale applied to rejection of Claim 1 in regard to variation distances corresponding to a value of power of 2)

	In regard to claim 16, the references cited in the rationale applied to rejection of Claim 1 also teaches the decoding method of claim 1, wherein if the current block is bi-predicted, the selected base motion vector comprises a first base motion vector for a first list and7Appln. No.: 16/960,588 a second base motion vector for a second list, (The additional feature of claim 16 could be derived by a skilled person in the art from the feature disclosed in Lee, and the feature disclosed in Li, wherein, for each pair of candidates that are in the candidate list and have necessary motion information, bidirectional combined motion vector candidates are derived by a combination of the motion vector of a first candidate and the motion vector of a second candidate, as disclosed in Li; - (See Par. 0007 and Par. 0044; - i.e., selecting a base motion vector corresponding to the current block from the second group)) and the motion vector of the current block comprises a first motion vector for the first list and a second motion vector for the second list, wherein the determining of the motion vector of the current block comprises: determining the first motion vector by changing the first base motion vector using the offset; (See rationale applied to rejection of Claim 1 in regard to the corresponding limitations; See also rationale applied to rejection of Claim 5 as analyzed above, and in regard to candidate lists) deriving a second offset based on the offset, a x of a current picture, a POC of a first reference picture in the first list, and a POC of a second reference picture in the second list; and determining the second motion vector by changing the second base motion vector using the second offset. (See also rationale applied to rejection of Claim 5 as analyzed above, and in regard to candidate lists See Li, Par. 0068: motion vector in the co-located block is scaled based on POC distances; See also Par. 0132: compensation of temporal distance differences; See further, Lee, Pars. 0101, 0126 and Fig. 11A: motion vector generated based on a temporal distance as motion vector predictor candidate; See also Pars. 0127, 0149 and disclosure in Claim 3 of Lee; (See Lee, Par. 0043 and Par. 0104 as cited above; and Par. 0158: information is encoded and included in a bitstream in order to specify a motion vector predictor candidate used to predict a motion vector of a current block from among a plurality of motion vector predictor candidates; - such information can be information indicating selected motion vector and information indicating variation distance and a variation direction for changing motion vector; See also disclosure in Claim 5 of Lee))


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Kim et al. (US 10091526 B2) teaches Method and apparatus for motion vector encoding/decoding using spatial division. 
		Jeon et al. (US 8908760 B2) teaches Method and apparatus for processing video signals.
		Seo et al. (US 10764598 B2) teaches Method and device for decoding image in image coding system.
		Park et al. (US 20200296414 A1) teaches IMAGE DECODING METHOD AND APPARATUS BASED ON INTER-PREDICTION.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/LERON BECK/Primary Examiner, Art Unit 2487